ARMENDARIZ, Justice,
dissenting.
I adhere to my original dissent. I remain convinced that under the facts and proceedings used in this case, the controlling issue is not whether or not jeopardy attached on the indicted charge of murder, but whether or not the subsequent prosecution of the Appellant on the lesser included offense of involuntary manslaughter was timely under the provisions of the Texas Speedy Trial Act. New pleadings were indispensable if the prosecution was to proceed and these did not come for 442 days after the event that made them necessary arose. See the last paragraph of the decision in Stell v. State, 662 S.W.2d 96 (Tex.App.—Houston [1st Dist.] 1983, PDRG); Richardson v. State, 629 S.W.2d 164 (Tex.App.—Dallas 1982, PDRR).
I would grant the motion for rehearing.